Simmons, C. J.
1. Where in the trial of a criminal case improper remarks are made by counsel for the State, which, however, refer to a matter not material to the issue, and the judge cautions the jury not to consider such remarks, it is not error to refuse to grant a mistrial.
2. Where a case is submitted on briefs, assignments of error not referred to in the brief of the plaintiff in error will be treated as abandoned.
3. The evidence warranted the verdict.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.